Citation Nr: 1027858	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-14 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to November 1945 and 
from February 1951 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2004 which among other issues denied service connection for 
tinnitus.  In May 2005 the Veteran submitted a written statement 
which the RO accepted as a perfected appeal on the issue of 
service connection for tinnitus. 

The issues of entitlement to service connection for residuals of 
carbuncle, left ear; and, the issues of increased ratings for 
hearing loss and residuals of carbuncles, right ear have not been 
perfected for appeal and therefore, the Board does not have 
jurisdiction over them.  They are referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Tinnitus was first manifested many years after service and is not 
related to in-service events, including noise exposure.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  

In a letter dated in June 2004, prior to the adjudication of the 
claim, the RO notified the Veteran of the information necessary 
to substantiate the claim on appeal, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was told that the evidence must show a relationship between 
his current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claim.   In addition, a November 2009 letter 
provided information regarding assigned ratings and effective 
dates.  Hence, the VCAA notice requirements have been satisfied.  
See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
have been obtained, as have VAMC medical records.  VA fee based 
examinations were provided in July 2004 and December 2009, and 
were based upon consideration of the Veteran's prior medical 
history, including service treatment records, and also contained 
a rationale for the opinions sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007). 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Criteria

The Veteran contends that he has tinnitus, which was caused by 
noise exposure during service.  In support of his contentions, he 
points to his being a multi-engine bomber pilot during service 
and flying combat missions in B-17 aircraft, as well as other 
military hazardous noise exposure.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not report any tinnitus during 
service.   The Veteran underwent numerous flight examinations 
during service which reported normal hearing acuity.  While the 
Board acknowledges that the Veteran was routinely exposed to 
hazardous noise during service his flight examinations revealed 
no evidence of tinnitus.    

The Veteran filed his claim for service connection for tinnitus 
in March 2004, almost 52 years after his last period of service.  

In a July 2004 VA fee based examination, the Veteran reported a 
history of past noise exposure but denied subsequent abundant 
noise exposure.  While he presented with high frequency hearing 
loss, the examiner noted that "Tinnitus does not appear to be a 
ratable issue for (the Veteran)."  He added in a subsequent 
addendum that there was no tinnitus reported by the Veteran.

In a December 2009 VA fee based examination the veteran reported 
a history of tinnitus beginning in 2004.  He reported that it 
developed gradually and was constant in both ears.  The Veteran 
reported serving as a multi engine bomber pilot in service, and 
firing weapons without hearing protection.  He subsequently 
hunted and participated in recreational shooting without hearing 
protection; and, he also used power tools with hearing 
protection.  While noting that the Veteran had persistent 
bilateral tinnitus, the examiner also noted that, "The etiology 
of bilateral tinnitus is less likely due to noise in the service 
because reported date of onset is 52 years post military noise 
exposure."

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of tinnitus; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 

As to the probative value of his lay evidence of tinnitus, the 
Board notes that the first contemporaneous indication of tinnitus 
was in the Veteran's March 2004 claim, which was almost 52 years 
after service.  Private and VA medical records do not report 
tinnitus prior to this time, either.  While he had noise exposure 
in service, he also had significant noise exposure after service.  
The December 2009 VA examination resulted in a conclusion that 
tinnitus was less likely due to in-service noise exposure.  In 
view of these factors, to the extent that the Veteran's claim in 
March 2004 may be considered as an assertion of continuity of 
symptomatology, the Board finds that it is not credible.  

Accordingly, for these reasons, the Board finds that the weight 
of the evidence establishes that tinnitus was not of service 
onset, or due to in-service noise exposure.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for tinnitus is denied.


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


